IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41283
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ERASMO HERNANDEZ-MENDEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-261-ALL
                      --------------------
                        January 28, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Erasmo Hernandez-Mendez appeals his conviction, following a

jury trial, for one count of transporting illegal aliens, a

violation of 8 U.S.C. § 1324.    He first argues that the evidence

adduced at trial was insufficient to support his conviction.

This argument is unavailing.    The evidence was sufficient to

prove that Hernandez-Mendez had committed all of the elements of

the offense charged.   See United States v. Romero-Cruz, 201 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41283
                                 -2-

374, 378 (5th Cir. 2000).   He thus has not shown that a manifest

miscarriage of justice will result if his conviction is allowed

to stand.   See United States v. McIntosh, 280 F.3d 479, 483 (5th

Cir. 2002).

     He next argues that the district court’s jury instructions

constructively amended the indictment.     Even if the instructions

did constructively amend the indictment, then Hernandez-Mendez

still is not entitled to relief, for he fails to carry his burden

of demonstrating that this alleged error affected his substantial

rights.   He thus has not shown plain error in connection with the

district court’s jury instructions.   See United States v. Reyes,

102 F.3d 1361, 1364-66 (5th Cir. 1996); United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc).

     Hernandez-Mendez’s argument that the prosecutor’s comments

on his silence constitute reversible error likewise does not

merit relief.   The evidence against Hernandez-Mendez was

substantial, and his defense was weak.     Accordingly, even if the

remarks were improper, then there still is no plain error.     See

United States v. Rivera, 295 F.3d 461, 469 (5th Cir. 2002);

United States v. Knezek, 964 F.2d 394, 400 (5th Cir. 1992).

Accordingly, the judgment of the district court is AFFIRMED.